MEMORANDUM **
The Board of Immigration Appeals (BIA) rejected Domingo Tablate’s petition for asylum, and he appeals. The petition is denied.
The BIA stated specific, cogent reasons for not believing Tablate’s testimony, and the BIA’s adverse credibility determination is supported by substantial evidence. See Berroteran-Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir.1992). There was no corroborating evidence of Tablate’s membership in the Intelligence Service of the Armed Forces or the Civilian Home Defense Force, despite the fact that he claimed it existed and was given several opportunities to produce it. Aso, Tablate had been in the United States five times *598between 1984 and 1989, including in 1987, 1988, and 1989 after his cousin had been killed and his first child was born, yet never sought asylum. This undercuts his claim that he feared for his life on account of death threats, five or six of which were made before these trips occurred, or that things changed after he started a family. Tablate said that his guerilla activity took place while he was home on vacation, which is not particularly plausible; and his family remains in the Philippines without harm. In these circumstances we cannot say that the BIA was compelled to conclude that Tablate had established a well-founded fear of persecution.
Tablate argues that his case is indistinguishable from Lim v. INS, 224 F.3d 929 (9th Cir.2000). However unlike Lim, Tab-late’s threats were not increasingly numerous or menacing and Tablate did not adequately explain why he decided to apply for asylum in 1991 instead of earlier.
PETITION DENIED.

 The disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.